Order filed January 24, 2019




                                            In The

                      Fourteenth Court of Appeals
                                       ____________

                                 NO. 14-18-01088-CV
                                   ____________

                          In the Interest of A.D.M., a child


                     On Appeal from the 314th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2017-04361J


                                        ORDER

       This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue. Appellant’s brief was due
January 22, 2019. No brief has been filed. Appeals in parental termination cases are
to be brought to final disposition within 180 days of the date the notice of appeal is
filed. See Tex. R. Jud. Admin. 6.2(a) (effective May 1, 2012). This accelerated
schedule requires greater compliance with briefing deadlines.

       Therefore, we order appellant’s appointed counsel, Donald Crane, to file
appellant’s brief no later than February 4, 2019. If the brief is not filed by that date,
counsel may be required to show cause why he should not be held in contempt of
court. In addition, the court may require appointment of new counsel due to the
failure to timely file appellant’s brief.

                                     PER CURIAM